Citation Nr: 0119414	
Decision Date: 07/26/01    Archive Date: 07/31/01

DOCKET NO.  00-08 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU), due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1973 to October 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
Baltimore, Maryland, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which continued the veteran's 
evaluations for residuals of cervical diskectomy, scar of the 
neck, residuals of stroke with right upper extremity 
weakness, residuals of stroke with right lower extremity 
weakness, residuals of stroke, mild facial droop, 
hypertension, and denied entitlement to a TDIU.  The veteran 
filed a Notice of Disagreement (NOD) in March 2000 appealing 
the TDIU decision.  A substantive appeal was filed April 
2000.  In May 2001, the veteran testified at a hearing before 
the undersigned member of the Board sitting in Washington, 
D.C.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

During his May 2001 hearing, the veteran testified that his 
service-connected disabilities are more severe and that his 
symptoms have worsened since his last VA examinations in 
1999.  In addition, the veteran testified that he could not 
work due to his disabilities.

The veteran's service connected disabilities include 
residuals of cervical diskectomy, rated as 30 percent 
disabling; scar of the neck, rated as 10 percent disabling; 
residuals of stroke with right upper extremity weakness, 
rated as 20 percent disabling; residuals of stroke with right 
lower extremity weakness, rated as 10 percent disabling; 
residuals of stroke, mild facial droop, rated as 10 percent 
disabling; hypertension, rated as 10 percent disabling; 
hypertensive retinopathy, rated a 0 percent (noncompensable) 
disabling.  The veteran's combined rating is 60 percent.  38 
C.F.R. § 4.25 (2000).  The determination of the veteran's 
claims for increased ratings could significantly affect his 
claim of entitlement to TDIU.  The Court of Appeals for 
Veterans' Claims (Court) has held that such issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be 
rendered until a decision on the other issues have been 
rendered.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991). The jurisprudence of the Court is clear that "a TDIU 
rating claim predicated on a particular service-connected 
condition is 'inextricably intertwined' with a rating 
increase claim regarding the same condition . . . ." Holland 
v. Brown, 6 Vet. App. 443 (1994).

For these reasons, this case must be remanded for further 
development of the record to include additional VA 
examinations.

Furthermore, during the pendency of the veteran's appeal but 
after the case was forwarded to the Board, the President 
signed the "Veterans Claims Assistance Act of 2000," Pub. 
L. No. 106-475 (2000) (to be codified at 38 U.S.C. §§ 5100-
5103A, 5106-7, 5126) (VCAA), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  This 
liberalizing legislation is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim. 

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must ensure that the claims 
folder includes copies of all available 
relevant medical reports of treatment of 
the veteran's service-connected 
disabilities.

2.  After the above mentioned records 
have been requested or obtained, the 
veteran should be afforded VA 
examinations to determine the current 
severity of his service connected 
residuals of cervical diskectomy, scar of 
the neck, residuals of stroke with right 
upper extremity weakness, residuals of 
stroke with right lower extremity 
weakness, residuals of stroke, mild 
facial droop, hypertension, and 
hypertensive retinopathy.  The claims 
folder should be made available to the 
examiner(s) for review in conjunction 
with the examination(s).  All indicated 
tests and studies should be accomplished 
to include x-rays and a complete test of 
range of motion of the veteran's cervical 
spine.  Detailed clinical findings should 
be reported in connection with the 
evaluations.

3.  The examiner(s) must be requested to 
express an opinion as to the impact of 
the veteran's service-connected 
disabilities on his ability to obtain and 
retain substantially gainful employment.  
The examiner(s) must express an opinion 
as to whether the service-connected 
disabilities have rendered the veteran 
unable to work or unemployable for VA 
compensation purposes.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

6.  Upon completion of the above, the RO 
should review the evidence of record and 
enter its determination with respect to 
the veteran's increased ratings.  The RO 
should also readjudicate the veteran's 
claim for TDIU.  In the event that the 
claim is not resolved to the satisfaction 
of the veteran, the RO must issue a 
supplemental statement of the case, a 
copy of which should be provided the 
veteran and his representative.  After 
the veteran and his representative have 
been given an opportunity to submit 
additional argument, the case should be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




